Citation Nr: 0925052	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO. 04-24 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
limitation of motion of the right knee due to muscle weakness 
associated with residuals of a right thigh gunshot wound.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 through 
February 1970. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

The Board notes that service connection is in effect for 
residuals of a gunshot wound to the right thigh, and a 
separate rating is in effect for limitation of motion of the 
right knee due to muscle weakness in the right leg associated 
with residuals of the gunshot wound of the right thigh.  It 
is only the right knee rating that is under appeal at this 
time.


FINDINGS OF FACT

1. At no time since the initial grant of service connection 
has there been a showing of right knee flexion limited to 30 
degrees, extension limited to 15 degrees, or of ankylosis; 
dislocated semi lunar cartilage, frequent episodes of 
locking, pain, effusion into the joint; removal of 
symptomatic semi lunar cartilage, malunion of the tibia and 
fibula with moderate knee or ankle disability; or genu 
recurvataum.   

2. Competent medical and lay evidence has established that 
the Veteran's right knee has slight lateral instability 
manifested by occasional buckling and giving way.




CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for limitation of motion of the right knee due to muscle 
weakness associated with residuals of a right thigh gunshot 
wound are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2008).

2. The criteria for a 10 percent rating for slight lateral 
instability of the right knee are met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DC 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an initial rating in excess of 10 
percent for his right knee disability. He was initially 
service connected for residuals of a gunshot wound to the 
right thigh by way of the October 2000 rating decision. He 
appealed the 10 percent rating for the gunshot wound in 
October 2001, and a Statement of the Case was issued in March 
2002. The Veteran did not perfect that appeal and it is, 
therefore, not before the Board at this time. He was, 
however, separately service connected for limitation of 
motion of the right knee due to muscle weakness in the right 
leg in the March 2002 rating decision, which awarded an 
initial rating of 10 percent, effective August 4, 2001, the 
date the medical evidence confirmed a connection between a 
right knee disability and his service-connected gunshot 
wound. He filed a timely appeal of the initial right knee 
rating in December 2002. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to be 
considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability must 
be considered in the context of the whole recorded history. 
Id. Consistent with the facts found, the ratings may be 
higher or lower for different segments of the time, i.e., the 
ratings may be "staged." Id.

The Veteran presently receives a 10 percent rating for his 
right knee disability under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5261, which is based upon limitation of extension 
of the leg. He was awarded a 100 percent convalescent rating 
from April 30, 2002, through August 31, 2002, for a period of 
time surrounding a surgery.  It is the 10 percent rating that 
is under appeal.

The rating criteria specific to the knee are found at DC 5256 
through 5263. Under DC 5256, a 30 percent rating is warranted 
if the Veteran's knee is ankylosed at a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees. 

Separate compensable disability ratings may be assigned for a 
knee disorder if there is both instability under Diagnostic 
Code 5257, and arthritis which causes limitation of motion 
under Diagnostic Codes 5260 or 5261. See VAOPGCPREC 23-97. 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
rating is warranted for recurrent subluxation or lateral 
instability which is productive of slight impairment of the 
knee. A 20 percent rating is warranted for moderate 
impairment. A 30 percent rating is warranted for severe 
impairment.

A 20 percent rating is also warranted under DC 5258 if there 
is evidence of cartilage, semilunar, dislocated, with 
frequent episodes of locking, pain, and effusion into the 
joint; and a 10 percent rating under DC 5259 if there was 
removal of symptomatic cartilage, semilunar.

Evidence of flexion limited to 30 degrees, or extension 
limited to 15 degrees also warrants a 20 percent rating under 
DC 5260 and 5261. 

Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent disability rating under DC 
5262.

And, a 10 percent rating is warranted with evidence of genu 
recurvataum (acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated). DC 
5263.

The relevant evidence in this case includes VA and private 
treatment records, several VA examination reports, and a 
February 2007 Board hearing transcript.

The first indication of a right knee disability that is 
causally connected to his service-connected gun shot wound 
was in the August 2001 QTC/VA examination report. He reported 
"difficulty moving his right knee," as well as pain, 
weakness, stiffness, swelling, inflammation, instability, 
dislocation, locking, fatigue and lack of endurance. Physical 
examination revealed some swelling and tenderness. Range of 
motion was limited due to pain to 60 degrees flexion and 10 
degrees extension. There was no notation of instability at 
that time. X-ray revealed no evidence of tissue loss, 
ankylosing, or intrinsic destructive change. Outpatient 
treatment records show that he sought VA outpatient care for 
the right knee pain in August 2001, and essentially since.

At a follow up examination in February 2002, it is noted that 
he is wearing a "rigid brace on the right knee secondary to 
knee pain and limitation in the range of motion. Range of 
motion at the time of that examination was 100 degrees 
flexion with pain, and 0 degrees extension without pain.

In April 2002, as noted above, the Veteran underwent right 
knee arthroscopic surgery to conduct debridement of a right 
medial meniscus tear. The operative report is of record and 
the Veteran received a temporary total rating from April 30, 
2002, through August 31, 2002, for the convalescent period 
surrounding the surgery, after which the rating returned to 
10 percent. He continued outpatient treatment for the knee 
following the surgery.

2003 and 2004 private treatment records from Dr. H. show 
varying degrees of range of motion and instability. In 
November 2003, he was reported as having extension to 0 
degrees, but flexion only to 30 degrees, "with further 
flexion being impossible due to what appears to be locking of 
the knee."  There was "no evidence of ligamentous laxity" 
at that time. His range of motion improved by March 2004, 
when a follow up visit note documents flexion to 90 degrees.

In January 2005, Dr. M. noted no swelling or effusion of the 
knee with range of motion of 90 degrees flexion with pain, 
and on valgus and varus stress only 30 degrees flexion. In 
March of that year, Dr. M. reported flexion to 90 degrees and 
that the Veteran is "stable to valgus and varus stress."  

In June 2005, the Veteran was afforded an updated VA 
examination. At that time, range of motion was to 90 degrees 
flexion and 5 degrees extension. The examiner, on physical 
examination, noted that the Veteran experienced instability 
with valgus stressing at 30 degrees. X-rays revealed "some 
mild degenerative joint disease."  The examiner also noted 
that the Veteran has a "25%" decrease in range of motion of 
his right knee in flexion with repetitive use, and that he 
has fatigue, weakness and incoordination. The examiner, in 
his summary, again noted that the Veteran "does have 
instability of his right knee."

At the February 2007 Board hearing, the Veteran reported that 
he wears a brace and that without the brace he feels his knee 
will "slip out of socket."  See transcript at page 4. He 
also reported that with the cold weather, his knee "stiffens 
up and locks."  Id. Following the hearing, the Board 
remanded this matter to obtain an examination and opinion as 
to the nature of any instability in the Veteran's service-
connected right knee.

The May 2008 examination report again reports range of motion 
measured from 0 degrees extension to 90 degrees flexion, with 
no ability to extend his knee into a locked position. He 
reported pain with all motion, but the examiner noted that 
with repetition where was no fatigue, weakness, lack of 
endurance or incoordination, and no additional limitation of 
motion with repetition. The examiner also reported that no 
knee instability was observed on examination, but that the 
Veteran did report to the examiner that his knee gives out. 
The examiner diagnosed right knee degenerative joint disease 
and no knee instability. The examiner likened this 
examination to the 2001 QTC examination and stated that the 
Veteran's condition was unchanged. It is unclear to the Board 
why the examiner wholly ignores the more recent 2005 VA 
examination report, which clearly states that the Veteran has 
instability, as well as the Veteran's own reports that his 
knee gives out. The Board notes that there is no indication 
in the record that the Veteran is incompetent to report his 
symptoms, such that his reports of instability and his knee 
giving out should not be ignored. See Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence). A layperson is competent to testify as to 
matters that can be observed and reported on without 
specialized medical training or expertise. See 38 C.F.R. § 
3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

The only evidence following the May 2008 VA examination 
report is the September 2008 private report from Dr. S. At 
that time, range of motion was measured as negative 1 to 120 
degrees, with pain. The examiner reported no instability on 
examination. The diagnosis of degenerative joint disease of 
the right knee.

There is essentially no additional relevant medical evidence 
with regard to the Veteran's right knee disability. At no 
time is there a showing of flexion limited to 30 degrees, or 
extension limited to 15 degrees, to warrant a 20 percent 
schedular rating under DC 5260 and 5261. There is no evidence 
of ankylosis or cartilage involvement with the right knee, or 
of tibia and fibula involvement or genu recurvatum. As such, 
a separate compensable rating is not warranted under the 
applicable rating criteria for those manifestations of a knee 
disability. 38 C.F.R. § 4.71a, DC 5256, 5258, 5259, 5262, 
5263. 

However, as noted above, separate compensable disability 
ratings may be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261. See VAOPGCPREC 23-97. Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 10 percent rating is warranted for 
recurrent subluxation or lateral instability which is 
productive of slight impairment of the knee. A 20 percent 
rating is warranted for moderate impairment. A 30 percent 
rating is warranted for severe impairment. In this case, 
while there is no basis for an increase beyond 10 percent for 
limitation of motion, there is both competent medical 
evidence and lay evidence of at least slight lateral 
instability of the left knee. See June 2005 VA examination 
report, hearing transcript, and Veteran statements. There is 
no indication that this is a frequent occurrence. As such, 
while the Veteran's right knee instability does not appear to 
be moderate or severe in nature, there is at least slight 
instability in his right knee that would cause him to report 
buckling of his knee ever since the 2005 VA examination, more 
than four years ago. As such, the right knee warrants a 10 
percent rating under DC 5257 for slight lateral instability.

The Court has emphasized that when assigning a disability 
rating, it is also necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements. See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98. In this 
case, the VA examiners specifically noted the Veteran's pain 
on motion of the right knee, which increased functional loss. 
However, these considerations were noted in the reports of 
functional loss and range of motion. The current 10 percent 
rating compensates the Veteran's pain and limitations due to 
pain on repetitive movement. There is no evidence showing 
that an increase is warranted under either the applicable 
rating criteria or under DeLuca.

Because there is no evidence to support the Veteran's claim 
for an increase based upon limited motion, the preponderance 
of the evidence is in fact against his claim, and, therefore, 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 
VA has a duty to notify and assist the Veteran in 
substantiating his claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide. 38 C.F.R. § 
3.159(b)(1). This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial rating for his right knee 
disability. In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Also, 
because Fenderson v. West, 12 Vet. App. 119, 126 (1999) held 
that a claim for an initial disability rating is distinct 
from a claim for increased rating, the notice requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not 
applicable to the claim. Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008). Here, the 
Veteran's statements, his service treatment records, and VA 
and private treatment records have been associated with the 
claims folder. The Veteran appeared for a February 2007 
Travel Board hearing and the hearing transcript is of record. 
The Veteran has been afforded several VA/QTC examinations 
throughout the course of this appeal, and the reports are of 
record.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
limitation of motion of the right knee due to muscle weakness 
associated with residuals of a right thigh gunshot wound is 
denied.

A separate 10 percent evaluation for slight lateral 
instability of the right knee is granted, subject to law and 
regulations governing the effective date of an award of 
monetary compensation.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


